         CASE 0:16-cr-00033-DWF-LIB Document 193 Filed 05/14/20 Page 1 of 8



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


    United States of America,                         Criminal No. 16-33(1) (DWF/LIB)
                                                               Civil No. 18-499 (DWF)
                        Respondent-Plaintiff,

    v.
                                                                   MEMORANDUM
    Raymond K. Walker,                                        OPINION AND ORDER

                        Petitioner-Defendant.



Raymond K. Walker, Petitioner-Defendant, Pro Se.

Bradley M. Endicott and Deidre Y. Aanstad, Assistant United States Attorneys, United
States Attorney’s Office, counsel for the Government.



                                    INTRODUCTION

          This matter is before the Court on Petitioner-Defendant Raymond K. Walker’s

(“Walker”) pro se motion for release in light of the COVID-19 pandemic.1 (Doc. No.

189 (“Motion”).) The United States of America (the “Government”) opposes Walker’s

Motion. (Doc. No. 192.) For the reasons discussed below, the Court respectfully denies

Walker’s Motion.




1
       The Court construes Walker’s Motion as a request under the Coronavirus Aid,
Relief, and Economic Security Act (“CARES Act”), Pub. L. No. 116-136, 134 Stat. 281
(2020), and pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (“Compassionate Release”). As
discussed below, the Court finds that Walker’s Motion fails under either analysis.
     CASE 0:16-cr-00033-DWF-LIB Document 193 Filed 05/14/20 Page 2 of 8



                                    BACKGROUND

       On June 21, 2016, pursuant to a written plea agreement (Doc. No. 78-1 (“Plea

Agreement”)), Walker entered a plea of guilty to Count 1 of a five-count indictment

(Doc. No. 1). Count 1 charged Walker with Conspiracy to Distribute Heroin, in violation

of 21 U.S.C. §§ 841(a)(1) and 846. According to the Plea Agreement, Walker conspired

to distribute 2.4 kilograms of heroin and was a leader/organizer/supervisor in the criminal

activity. (Plea Agreement.)

       On February 21, 2017, this Court sentenced Walker to 132 months’ imprisonment

to be followed by 5 years of supervised release. (Doc. Nos. 131, 132). Walker is now

incarcerated at FCI Oxford in Wisconsin. According to the Bureau of Prisons (BOP),

Walker’s release date is November 26, 2025. BOP Inmate Locator,

https://www.bop.gov/inmateloc/ (last accessed May 12, 2020).

       Walker asserts that he is vulnerable to COVID-19 because he has “minor

respiratory issues” due to gaining 65 pounds in prison and argues that he is eligible for

release pursuant to the CARES Act. (Motion.)

                                      DISCUSSION

I.     The CARES Act

       The First Step Act (“FSA”) was enacted into law on December 21, 2018. See Pub.

L. No. 115-391, 132 Stat. 5194. As relevant here, the First Step Act revised the

provisions for early release to halfway houses or home confinement that had been in

place under the Second Chance Act of 2007. See 18 U.S.C. § 3624(c)(1).




                                             2
     CASE 0:16-cr-00033-DWF-LIB Document 193 Filed 05/14/20 Page 3 of 8



       In its previous form, § 3624 authorized placement of prisoners into home

confinement, providing that the BOP may place a prisoner for 10 percent of the term of

his or her imprisonment or six months, whichever is shorter. 18 U.S.C. § 3624(c)(2).

Now, as amended, § 3624 additionally provides that the BOP “shall, to the extent

practicable, place prisoners with lower risk levels and lower needs on home confinement

for the maximum amount of time permitted under this paragraph.” Id.; FSA § 602.

Notably, the FSA did not change 18 U.S.C. § 3624(c)(4), which states that “[n]othing in

this subsection shall be construed to limit or restrict the authority of the Director of the

[BOP] under section 3621,” which in turn provides that the BOP “shall designate the

place of the prisoner’s imprisonment.” 18 U.S.C. §§ 3624(c)(4), 3621(b).

       On April 3, 2020, Attorney General William Barr exercised emergency authority

under Section 12003(b)(2) of the CARES Act to expand the group of inmates who may

be considered for home confinement in light of emergency conditions caused by the

COVID-19 virus and its effect on prison populations. The BOP immediately began

reviewing all inmates who have COVID-19 risk factors, as described by the Centers for

Disease Control and Prevention, starting with the inmates incarcerated at facilities that

have experienced COVID-19 cases (FCI Oakdale, FCI Danbury, FCI Elkton) and

similarly-situated facilities to determine which inmates are suitable candidates for home

confinement. BOP Update on COVID-19 & Home Confinement,

www.bop.gov/resources/news/20200405_covid19_home_confinement.jsp (Last accessed

May 12, 2020).




                                               3
     CASE 0:16-cr-00033-DWF-LIB Document 193 Filed 05/14/20 Page 4 of 8



      As noted above, the BOP has exclusive authority to determine the placement of

prisoners. See 18 U.S.C. § 3624(c)(2). Neither the CARES Act nor the FSA alters this

authority. See United States v. James, Cr. No.15-255 (SRN) 2020 WL 1922568 at *2 (D.

Minn. Apr 21, 2020); United States v. Kluge, Cr. No. 17-61 (DWF), 2020 WL 209287 at

*4 (D. Minn. Jan 14, 2020); United States v. Roy, Cr. No. 15-303 (MJD), 2019 WL

6910069, at *1 (D. Minn. Dec. 19, 2019); Ward v. Bureau of Prisons, Civ. No. 3:19-770-

D-BN, 2019 WL 1930025, at *2 (N.D. Tex. Apr. 2, 2019), report and recommendation

adopted, Civ. No. 3:19-0770-D, 2019 WL 1924903 (N.D. Tex. Apr. 30, 2019); see also

Xiao v. La Tuna Fed. Corr. Inst., Civ. No. EP-19-97-KC, 2019 WL 1472889, at *3 (W.D.

Tex. Apr. 3, 2019) (“The Attorney General—and by delegation the BOP—has the

exclusive authority and discretion to designate the place of an inmate’s confinement.”).

      Moreover, Courts have consistently held that placement questions are not

reviewable. See, e.g., 18 U.S.C. § 3621(b); United States v. Shields, Cr. No. 12-00410-

BLF-1, 2019 WL 2359231, at *5 (N.D. Cal. June 4, 2019) (“The authority to determine

[defendant’s] placement for the remainder of his sentence is vested solely within the

discretion of the BOP”); United States v. Parish, Cr. No. 14-166, 2016 WL 7441142, at

*1 (E.D. La. Dec. 27, 2016); Deffenbaugh v. Sullivan, Cr. No. 5:19-HC-2049-FL, 2019

WL 1779573, at *2 (E.D.N.C. Apr. 23, 2019); Ward, 2019 WL 1930025 at *3 (extensive

discussion); Rizzolo v. Puentes, Civ. No. 119-00290SKOHC, 2019 WL 1229772, at *3

(E.D. Cal. Mar. 15, 2019); United States v. Perez-Asencio, Cr. No. 18-3611-H, 2019 WL

626175, at *4 (S.D. Cal. Feb. 14, 2019); United States v. Burkhart, Cr. No. 6:03-036-

DCR, 2019 WL 615354, at *2 (E.D. Ky. Feb. 13, 2019); Parsons v. Warden, Civ. No.


                                            4
      CASE 0:16-cr-00033-DWF-LIB Document 193 Filed 05/14/20 Page 5 of 8



3:18-1406, 2019 WL 469913, at *4 (M.D. Pa. Feb. 6, 2019); Burg v. Nicklin, Civ. No.

EP-19-24-FM, 2019 WL 369153, at *3-4 (W.D. Tex. Jan. 29, 2019). Furthermore, “[i]t

is well established that prisoners do not have a constitutional right to placement in a

particular prison facility or place of confinement.” James, 2020 WL 1922568 at *5

(citing Khdeer v. Paul, Civ. No. 18-2112 (ECT/BRT), 2018 WL 6919637, at *5 (D.

Minn. Nov. 29, 2018)).

       In short, because home confinement is a place of confinement the Court finds that

it is solely within the BOP’s discretion to dictate. See 18 U.S.C. § 3624(c). Accordingly,

to the extent Walker seeks release to home confinement pursuant to the CARES Act, the

Court respectfully denies his Motion because it lacks the authority to consider his request.

II.    Compassionate Release

       Under 18 U.S.C. § 3582(c)(1)(A)(i), a Court may reduce a defendant’s term of

imprisonment if it finds that “extraordinary and compelling reasons warrant such a

reduction[.]” 18 U.S.C. § 3582(c)(1)(A)(i). Notwithstanding, a defendant may move for

a sentence reduction only after complying with an exhaustion requirement. 18 U.S.C.

§ 3582(c)(1)(A). Specifically, a defendant may move for a sentence reduction “[1] after

the defendant has fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or [2] the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility, whichever is




                                              5
     CASE 0:16-cr-00033-DWF-LIB Document 193 Filed 05/14/20 Page 6 of 8



earlier . . . .”2 Id. The Court must also consider the sentencing factors set forth in 18

U.S.C. § 3553(a) “to the extent they are applicable.” Id.

       Congress authorized the Sentencing Commission to “describe what should be

considered extraordinary and compelling reasons for sentence reduction, including the

criteria to be applied and a list of specific examples.” 28 U.S.C. § 994(t). The

Sentencing Commission determined that “extraordinary and compelling reasons” include

(1) medical conditions which diminish the ability of the defendant to provide self-care in

prison, (2) age-related deterioration, (3) family circumstances, and (4) other extraordinary

and compelling reasons that exist either separately or in combination with the previously

described categories. USSG § 1B1.13.

       Here, the record does not reflect that Walker has exhausted his administrative

remedies. Accordingly, the Court must deny his Motion pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i) because it lacks authority to consider his request. See, e.g., United

States v. Kluge, Cr. No. 17-61, 2020 WL 209287 at *4 (D. Minn. Jan. 14, 2020); United

States v. Roy, Cr. No. 15-303, 2019 WL 6190069 at *1 (D. Minn. Dec. 19, 2019); United

States v. Gutierrez, Cr. No. 01-331, 2019 WL 8219448 at *3 (D. Minn. Nov. 6, 2019).

       Even if the Court had the authority to consider Walker’s Motion pursuant to 18

U.S.C. § 3582(c)(1)(A)(i), the Court finds that it also fails on the merits because Walker


2
        While judicially created exhaustion requirements may sometimes be excused, no
exception applies to a statutory command such as that presented in Section
3582(c)(1)(A). See Ross v. Blake, 136 S. Ct. 1850, 855-57 (2016) (rejecting judicially
created “special circumstances” exception to the exhaustion requirement unambiguously
stated in the Prison Litigation Reform Act of 1995)


                                              6
     CASE 0:16-cr-00033-DWF-LIB Document 193 Filed 05/14/20 Page 7 of 8



does not present an extraordinary and compelling reason to warrant release. Currently,

FCI Oxford has no reported cases of the COVID-19 virus. BOP: COVID-19 Update,

https://www.bop.gov/coronavirus/ (last accessed May 12, 2020). Moreover, there is no

indication that FCI Oxford will be unable to handle an outbreak or accommodate

Walker’s specific health concern.3 While the Court understands the gravity of the

COVID-19 pandemic and is mindful of Walker’s concerns, the Court finds that the

circumstances do not present an extraordinary and compelling reason to warrant release.

Accordingly, the Court respectfully denies Walker’s Motion.

                                     CONCLUSION

       For the reasons set forth above, the Court finds that it lacks authority to consider

Walker’s Motion under the CARES Act because home confinement is solely within the

BOP’s discretion to dictate. The Court also finds that Walker is ineligible for

Compassionate Release because he fails to satisfy the mandatory exhaustion requirement

set forth in 18 U.S.C. § 3582(c)(1)(A) and because he does not present an extraordinary

and compelling reason to warrant release.



3
        Effective March 13, 2020, the BOP required all of its facilities to implement a set
of measures “to mitigate the spread of the COVID-19” and “to ensure the continued
effective operation of the federal prison system.” See Federal Bureau of Prisons, BOP
COVID-19 Action Plan, https://www.bop.gov/resources/news/20200313_covid-19.jsp
(last accesses May 12, 2020). Those steps include a limiting visits and internal
movement, increased hygiene measures, and screening of both staff and inmates. (Id.)
Current measures also include a 14-day isolation period, and limited group gatherings.
See Federal Bureau of Prisons, BOP COVID-19 Action Plan Phase V,
https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.jsp (last
accessed May 12, 2020).


                                              7
     CASE 0:16-cr-00033-DWF-LIB Document 193 Filed 05/14/20 Page 8 of 8



                                       ORDER

      Based upon the foregoing, and on all the files, records, and proceedings herein, IT

IS HEREBY ORDERED that Petitioner-Defendant Raymond K. Walker’s pro se

Motion for Release (Doc. No. [189]) is respectfully DENIED.


Date: May 14, 2020                             s/Donovan W. Frank
                                               DONOVAN W. FRANK
                                               United States District Judge




                                           8
